DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Takada (US 20120140833 A1)().
	Regarding claim 1, Takada discloses a data processing system, comprising a data source, a data receiver, a plurality of data frame buffer regions, a data processing module and a state register; wherein 
	the data source is configured to generate a data frame; 
Fig. 1and [0037] The video image input device 1 inputs a frame of a video image to be coded
	the data receiver is configured to receive the data frame, and write the data frame into one of the plurality of data frame buffer regions; 

	Fig. 2 and [0060] At first, a frame of a video image to be coded is read into the current frame memory 21 by the video image input device 1 (step S101). 
	each of the plurality of data frame buffer regions is configured to store a data frame to be processed: 
	[0052] When notified of the stable update region by the stable update region detection unit 303, the cache exchange unit 304 exchanges the value of a pixel included within the stable update region between the reference frame memory 22 and the cache frame memory 23. That is to say, regarding certain coordinates within the stable update region, a pixel value stored in the reference frame memory 22 is written into the same coordinates of the cache frame memory 23 and, on the contrary, a pixel value stored in the cache frame memory 23 is written into the same coordinates of the reference frame memory 22. Next, the cache exchange unit 304 notifies the cache exchange information coding unit 305 of information of the region that the pixel value has been exchanged.
	the data processing module is configured to perform subsequent processing on data; and 
	[0046] The data processing device 3 includes a stable region detection unit 301, an update region detection unit 302, a stable update region detection unit 303, a cache exchange unit 304, a cache exchange information coding unit 305, an unstable update region detection unit 306, a cache reference unit 307, a cache reference information 
	the state register is configured to store and states of the plurality of data frame buffer regions. 
	[0050] The update region detection unit 302 retrieves an image of a current frame from the current frame memory 21, and retrieves an image of a reference frame from the reference frame memory 22. The update region detection unit 302 compares the two frame images having been retrieved, detects a region having been updated within the frame (a region in which a pixel value has changed), and stores information of the region into the update region memory 41 as information of an update region. 

	Regarding claim 2, Takada discloses the data processing system of claim 1, wherein the plurality of data frame buffer regions comprise at least three data frame buffer regions.
	[0038] The frame data storage device 2 includes a current frame memory 21, a reference frame memory 22, and a cache frame memory 23. 

	Regarding claim 3, Takada discloses the data processing system of claim 1, wherein the data receiver is configured to cyclically use the plurality of data frame buffer regions for storing data frames.
	Fig. 12 and [0194] Next, the movement source region cache storage unit 316 copies the value of a pixel included in the region D from the current frame memory 21 to the cache frame memory 23. That is to say, regarding certain coordinates within the region cache storage unit 316 writes a pixel value stored in the reference frame memory 22 into the same coordinates of the cache frame memory 23. Next, the movement source region cache storage unit 316 notifies the movement background cache storage information coding unit 314 of information of the region that the pixel value has been stored (step S318).

	Regarding claim 4, Takada discloses the data processing system of claim 1, wherein the data frame is a video frame or an audio frame. 
	[0012]

	Regarding claim 11, Takada discloses the data processing system of claim 2, wherein the data receiver is configured to cyclically use the plurality of data frame buffer regions for storing data frames. 
	[0037] for The data processing device 3 is, for example, a personal computer. The frame data storage device 2 and the region data storage device 4 are, for example, semiconductor memories included in the personal computer. The code output device 5 is, for example, a communication device.

	Regarding claim 12, Takada discloses the data processing system of claim 2, wherein the data frame is a video frame or an audio frame. 

	[0012]

Allowable Subject Matter
Claims 5-10 and 13-17 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422